Case 3:20-cv-06989-MAS-DEA Document 21 Filed 02/05/21 Page 1 of 2 PageID: 240




                                                                90 Park Avenue
                                                              New York, NY 10016
                                                        212-210-9400 | Fax: 212-210-9444


   Karl Geercken                                             Direct Dial: 212-210-9471                       Email: karl.geercken@alston.com


                                                             February 5, 2021
   VIA ECF
   Hon. Douglas E. Arpert, U.S.M.J.
   United States District Court for the District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 East State Street
   Trenton, New Jersey 08608

               Re:         IFMK Realty II, LLC v. Atlantic Property Development, LLC, et al.
                           Civil Action No. 3:20-cv-6989-MAS-DEA

   Dear Judge Arpert:

           We represent Plaintiff IFMK Realty II, LLC (“IFMK”) in the above-referenced
   action. We write to follow up on our letter, dated December 8, 2020, requesting modest
   extensions of the parties’ deadlines to complete fact discovery and to move to amend
   pleadings or add new parties. (D.E. No. 20). That request remains pending.

           In particular, we write to renew our request to extend these deadlines in light of a
   recent development in Defendant Felix Nihamin’s pending bankruptcy proceeding. As
   discussed during the parties’ telephonic status conference on December 7, 2020, Nihamin
   filed a voluntary chapter 13 bankruptcy in the United States Bankruptcy Court for the
   District of New Jersey on April 24, 2019, captioned In re Felix Nihamin, Case No. 19-
   18309 (SLM). On January 20, 2021, IFMK commenced an adversary proceeding in
   Nihamin’s bankruptcy proceeding, alleging, among other things, that Nihamin’s debts to
   IFMK are non-dischargeable under several provisions of the Bankruptcy Code. See IFMK
   Realty II, LLC v. Felix Nihamin, Adv. Pro. No.: 21-1021 (SLM).

           Given this development, IFMK expects that litigation in this action against Nihamin
   will soon resume and respectfully requests that Your Honor extend the parties’ deadlines
   to complete fact discovery and amend pleadings or add new parties, as set forth below:




   Alston & Bird LLP                                                                                                             www.alston.com

   Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
Case 3:20-cv-06989-MAS-DEA Document 21 Filed 02/05/21 Page 2 of 2 PageID: 241
   February 5, 2021
   Page 2


               Event                  Current Deadline                      Proposed Deadline
       Deadline to Move to           December 15, 20201              30 days after the Court rules on
       Amend Pleadings or                                             IFMK’s pending motion for
        Add New Parties                                                 default judgment against
                                                                      Defendants Atlantic Property
                                                                     Development, LLC and Francis
                                                                          Ferrari (D.E. No. 15)

       End of Fact Discovery           February 10, 2021                       April 30, 2021

         If these deadline extensions are acceptable, we respectfully request that Your Honor
   So Order this letter and enter it on the docket.

         We thank the Court for its attention to this matter, and we are available if Your
   Honor or Your Honor’s staff have any questions or need anything further.

                                                        Respectfully submitted,

                                                        /s/ Karl Geercken

                                                        Karl Geercken

   cc:      All Counsel of Record (via ECF)




   1
     IFMK acknowledges that the deadline to move to amend pleadings or add new parties has passed; however,
   given that this action has been effectively stayed against Nihamin, the only other party who has appeared in
   this case, since November 19, 2020 due to his pending bankruptcy, and that IFMK’s motion for default
   judgment against Defendants Atlantic Property Development, LLC and Francis Ferrari has been pending
   since October 6, 2020, IFMK respectfully submits that an extension of this deadline will not result in any
   prejudice and would instead allow IFMK to seek a full resolution of this matter on the merits.
